DETAILED ACTION

Response to Amendment
Claims 13-22 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 7/13/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi (US 2016/0260939) in view of Kusama et al. (JP 2012/038439, see Machine Translation) and further in view of Shirane et al. (US 2004/0247999).

Regarding claims 13-20, Horikoshi discloses in Figs 1-20, a winding device (refs 1, 2) for providing a battery ([0055]) including a separator (ref 13), the winding device (refs 1, 2) comprising: a winding shaft (ref 1) including a winding core (refs 1, 101); and a support (ref 2) configured to support the winding shaft (refs 1, 101) movably in an axial direction ([0055], Figs 1) of the winding shaft (refs 1, 101), wherein the winding core (ref 1, 101) has a hollow cylindrical shape ([0055], Fig 1A).
Horikoshi does not explicitly disclose a plurality of holes in a peripheral surface of the winding core, and the winding core and the winding shaft have a hollow connected to the plurality of holes, and the plurality of holes are connected to a hollow of the winding core, the plurality of holes are arranged in a row in an axial direction of the 

Kusama et al. discloses in Figs 1-5, a winding device (Abstract) for making a battery electrode assembly (Abstract, ref 10).  The winding device includes a hollow core (ref 20) for wrapping a separator (ref 31) around.  The core (ref 20) has a plurality of holes (refs 23, Fig 2) connected to the core (ref 20, Fig 2) and arranged in a row on an outer periphery of the core (ref 20, Fig 2).  The holes (refs 23) are arranged to a width of at least between 30-80% of the width of the separator (ref 31, depicted in Fig 2), and an interval between the holes (refs 23, Fig 2) in an axial direction (Fig 2) of the winding core (ref 20) is 2 mm or more and half or less of a width (Fig 2) of the separator (ref 31).  This configuration allows manufacture of a battery electrode assembly without adhesive or pressure sensitive tape (Abstract).
Kusama et al. and Horikoshi are analogous since both deal in the same field of endeavor, namely, batteries and winding devices.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hole structure disclosed by Kusama et al. onto the winding core of Horikoshi to allow manufacture of a battery electrode assembly without adhesive or pressure sensitive tape.

Horikoshi does not explicitly disclose an outer diameter of the winding core is 0.8 – 2 mm.
Shirane et al. discloses in Figs 1-5, a battery (Fig 5) including a winding core having a diameter between 0.5 – 3.5mm.  This configuration reduces an inner hollow void portion, allowing more battery material to be housed within a battery structure, resulting in increased capacity ([0017], [0109]).
Shirane et al. and Horikoshi are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the winding core diameter disclosed by Shirane et al. into the structure of Horikoshi to allow more battery material to be housed within a battery structure, enhancing capacity of the battery.  Further, the range of Shirane et al. overlaps that of the instant claim.  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 21, modified Horikoshi discloses all of the claim limitations as set forth above and also discloses the winding core (ref 1) has an end closed (depicted in Figs 2, 12, 16b).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi (US 2016/0260939) in view of Kusama et al. (JP 2012/038439, see Machine Translation) and Shirane et al. (US 2004/0247999) as applied to claim 13 above, and further in view of Yamada (JP 2001/351669, see Machine Translation).
Regarding claim 22, modified Horikoshi discloses all of the claim limitations as set forth above but does not explicitly disclose the winding core includes one or more of stainless steel, cemented carbide, ceramic, and titanium.
Yamada discloses in Figs 1-2, a winding core (Abstract, [0001]) for a battery electrode (Abstract).  The winding core is comprised of a carbide material (Abstract).  This configuration enhances the structural integrity of the battery while minimizing size of the battery (Abstract).
Yamada and Horikoshi are analogous since both deal in the same field of endeavor, namely, batteries and winding devices.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the core of Horikoshi of the carbide material disclosed by Yamada to enhance the structural integrity of the battery while minimizing size of the battery.

Response to Arguments
Applicant’s arguments with respect to claims 13-22 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725